Citation Nr: 1527106	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-31 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bowel disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972 and from October 1973 to October 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to his active service.

2.  Tinnitus has not been present during the period of the claim.

3.  The bowel disorders present in service resolved without residuals, and a bowel disorder has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a bowel disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a December 2010 letter, prior to the April 2011 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs) and post-service VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in March 2011 and November 2013 for bilateral hearing loss and tinnitus and in May 2013 for a bowel disorder that the Board finds to be adequate because the examiners reviewed the Veteran's pertinent history, examined the Veteran, and properly supported the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system or peptic ulcer disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss Disability

The Veteran contends that service connection is warranted for bilateral hearing loss because it is due to in-service noise exposure as a military policeman.

In a January 1971 examination report, the Veteran's hearing acuity according to pure tone thresholds, in decibels, was noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
10
LEFT
15
10
5
X
10

A July 1978 STR notes the Veteran was to be assessed for separation from service by the ear, nose, throat (ENT) clinic and was given a provisional diagnosis of possible high frequency hearing loss.  However, upon retesting, the clinician concluded that the Veteran had normal hearing in both ears and cleared the Veteran for separation.  An August 1978 audiological test disclosed the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
20
LEFT
5
5
5
0
10


In a March 2011 VA examination, the Veteran reported working in food service and as a military policeman while on active duty.  The examiner noted that noise exposure from small arms fire and training exercises was conceded and that the Veteran reported no additional occupational or recreational noise exposure.  The VA examination report reflects the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
20
LEFT
25
30
20
20
20

The VA audiologist diagnosed mild bilateral sensorineural hearing loss and opined that the Veteran's hearing loss disability was not related to military noise exposure because hearing levels were within normal limits upon separation from service in August 1978. 

In May 2011, the Veteran reported that he was issued ear plugs in active service but that they would fall out of his ears when he fired weapons. 

In a November 2013 VA examination report, the examiner found the Veteran's hearing acuity could not be tested according to pure tone thresholds at any frequency despite repeated measurements because there was a significant discrepancy between speech reception thresholds and pure tone averages that could not be resolved.  The examiner found otoacoustic emissions were a more objective measure of the Veteran's auditory status and were present from 1305 to 3616 Hertz.  The examiner explained that the normal emissions found upon examination and excellent word recognition were inconsistent with the Veteran's pure tone demonstration of moderately severe hearing loss.  The examiner diagnosed normal hearing and opined that even if the Veteran was given the benefit of the doubt, there was evidence that the Veteran did not suffer hearing loss during military service because he had normal auditory thresholds upon separation from service and a standard threshold shift did not occur when comparing entrance and separation examination reports.  The examiner cited treatise information to explain that hearing loss should occur at the time of exposure and there was insufficient evidence to determine whether permanent noise-induced hearing loss could develop years after exposure.  The examiner noted that available evidence suggested that delayed post-exposure noise-induced hearing loss was unlikely.  Therefore, the examiner stated that there was no basis to conclude a causal relationship existed between any current hearing loss and military noise exposure since the Veteran had normal hearing upon separation from service and there was no permanent and/or significant threshold shift greater than normal progression during military service.

In July 2014, the Veteran's representative noted that the Veteran was not required to show that hearing loss was present during active service in order to establish service connection and argued that the March 2011 VA examiner's negative opinion that hearing loss was not related to service because his hearing was within normal limits at separation was not determinative.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability.

The Board notes that the Veteran has a diagnosis of mild bilateral sensorineural hearing loss during the period of the claim; however, the Board finds that bilateral hearing loss disability was not present within one year following discharge from service.  There is no medical evidence suggesting the presence of bilateral hearing loss within one year of the Veteran's discharge from service and the Veteran has not alleged that he noticed hearing loss in service or within one year after his discharge from service.  The medical evidence first documents evidence of bilateral hearing loss disability in 2011, more than 30 years after the Veteran's separation from active service.  Therefore, service connection for bilateral hearing loss disability is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's bilateral hearing loss disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's hearing loss to service.  The Board acknowledges that the Veteran sincerely believes that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his bilateral hearing loss disability is causally related to his active service.  The November 2013 VA examiner opined that bilateral hearing loss was not related to active service and properly supported the opinion following an examination of the Veteran and the review of the Veteran's pertinent history.  While the Board agrees with the representative's contention that the presence of hearing loss in service is not required to establish entitlement to service connection, that does not mean that the medical rationale for the opinion provided by the VA examiner is in adequate.  The Board has found the examination report to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Tinnitus

The Veteran contends that tinnitus is related to military noise exposure.  

The Veteran's STRs are negative for evidence of tinnitus.

A March 2011 VA examination report indicates the Veteran reported constant tinnitus.  The examiner opined that it was as likely as not that tinnitus was not associated with hearing loss but was associated with another medical condition and that tinnitus was not related to military noise exposure because the Veteran reported he first noticed tinnitus soon after separation from service.

In a November 2013 VA examination, the examiner found tinnitus was less likely than not caused by military noise exposure because the Veteran did not have tinnitus.  The examiner noted that the Veteran described pain and discomfort in his ear canals, but no sound, with normal middle ear function with no evidence of ear canal infection.  The examiner concluded that the Veteran had discomfort in his ear canals rather than tinnitus.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's claimed tinnitus.  The evidence of record fails to show that the Veteran had tinnitus in service or that the Veteran currently has a diagnosis of tinnitus.

The Board notes that there is no medical evidence suggesting the presence of tinnitus in service or within one year of the Veteran's discharge from service.  The Board acknowledges that the March 2011 VA examination report notes that the Veteran had tinnitus; however, the November 2013 VA examiner clarified that the Veteran's bilateral ear discomfort was not tinnitus.  Moreover, the Board finds that the November 2013 VA examiner's opinion to be probative evidence against the claim as the opinion addresses the Veteran's complete medical history and is well-supported and consistent with the factual background.

The Board acknowledges the Veteran's contentions he has tinnitus that was caused by military noise exposure.  However, the Board finds that the Veteran is not credible.  The Board notes the examiner who conducted the November 2013 VA hearing loss and tinnitus examination determined that audiological testing results were inconsistent and unreliable.  This testing was conducted, in part, to determine if the Veteran was entitled to VA compensation based on hearing loss related to military noise exposure.  The Veteran's actions at this time imply a willingness to provide less than truthful evidence in connection with his VA compensation claims, which tends to establish that the Veteran is less than credible and the November 2013 and May 2011 VA opinions are thereby more probative than the Veteran's self-serving statements.

Accordingly, the Board must conclude that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Bowel Disorder

The Veteran contends that he has a bowel disorder related to eating sea rations and other greasy food while in active service.

STRs dated in November 1973 indicate that the Veteran reported cramps with no vomiting, diarrhea, or constipation that was diagnosed as gastroenteritis and resulted in overnight in-patient treatment.  A discharge note states that the Veteran's gastroenteritis was treated and improved.  According to a May 1976 STR, the Veteran reported epigastric pain for three to four days and was found to have a soft abdomen with gurgling sounds on deep palpation in gastric region.  An STR dated in October 1976 notes abdominal pain and cramping that were chronic in nature with no treatment and a history of gastroenteritis with an impression of abdomen pain of unknown etiology.  The Veteran's July 1978 report of medical history is positive for pain or pressure in chest that he noted was related to spicy foods.  A July 1978 separation examination was negative for any gastrointestinal abnormalities.
 
The Veteran was seen by VA in September 2003 to determine possible gastrointestinal causes of chest pain with symptoms of mild heartburn but no reflux, dysphagia, abdominal pain or lower gastrointestinal complaints, weight loss, or change in bowel habits.  The Veteran was assessed with gastroesophageal reflux disease (GERD), hiatal hernia, esophagus spasm, or esophagitis. 

A December 2004 VA treatment note reports that an endoscopy found signs of colonic inflammation.

In connection with May 2006 VA treatment, the Veteran reported diarrhea and diffuse abdominal pain for the past year, especially after meals.  The VA treatment note indicates that multiple aphthous ulcers were found throughout the colon on a December 2004 colonoscopy and the Veteran was provided ulcer medication.

In May 2011, the Veteran stated that he ate sea rations in service that consisted of canned food with a thick layer of grease.  He reported that his doctors told him that his bowel disorder could have been caused by eating the sea rations.

In a May 2013 VA examination, the Veteran reported that he had begun having continuous indigestion, periodic diarrhea, and gas at the age of 25 and was unable to eat various foods.  The examiner noted the Veteran had a 1973 in-service diagnosis of gastroenteritis, 1976 notations of epigastritis and gastric pain, that he stated he was in perfect health upon separation, and had later treatment for possible reflux in 2003, aphthous ulcers in 2004, and complained of diarrhea beginning in 2006.  The Veteran reported recurring symptoms that were not severe of anemia, weight loss, nausea, and abdominal pain that was relieved by standard ulcer.  The examiner diagnosed no current gastrointestinal disorder and indicated that the Veteran did not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy or peritoneal adhesions.  The examiner stated that the claimed condition was less likely than not related to service because the report of abdominal complaints since he was 25 years old was at variance with the record, the three discrete episodes of abdominal complaints in service each had a different label and appeared to have resolved, the Veteran stated that he was in "perfect health" at discharge, and the record reflected that he had no recorded complaints of abdominal pain or diarrhea until 2003.  The examiner concluded that the evidence of record did not demonstrate that the Veteran had an ongoing condition of the abdomen that was related to active service.

In connection with April 2014 VA treatment, the Veteran denied chest or abdomen pain, shortness of breath, or gastrointestinal symptoms.  

After careful review of the record, the Board finds that service connection is not warranted for a bowel disorder because no such disorder has been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no competent evidence of record that the Veteran has a current diagnosis of a bowel disorder.  The Board notes that the Veteran's STRs indicate he was treated for gastrointestinal disorders during service but they do not show that he was found to have a chronic gastrointestinal disorder and the VA examiner has stated that the conditions appear to have resolved.  Moreover, there is no medical evidence to support the notion that the Veteran has a currently diagnosed bowel disorder that began in service or is related to any incident in service, including the aforementioned treatment for bowel symptoms.  As discussed above, the Veteran was not found to have a bowel disorder on the VA examination provided in response to the claim.  In addition, the Veteran denied pertinent symptoms in 2014.  The Veteran has neither identified nor identified any competent evidence that could be obtained to show the presence of a bowel disorder during the period of the claim.   

The evidence of a current bowel disorder and of a nexus between the bowel disorder and service is limited to the Veteran's own statements.  While the Board acknowledges that the Veteran is competent to describe his symptoms, as a layperson, he is not competent to diagnosis a bowel disorder or to provide an opinion concerning its etiology.  Moreover, even conceding that the Veteran's statement that his physician told him that his bowel disorder was caused by his military diet is competent evidence of the alleged nexus, this evidence is clearly of less probative value than the report of the May 2013 VA examination.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a bowel disorder is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


